EXHIBIT 10.50

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR EXECUTIVES

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

Name:

Employee Id #:

Restricted Stock Unit Award Details:

Date of Grant:

Award Number:

Minimum Restricted Stock Units (0%):

Target Restricted Stock Units (83%):

Max Restricted Stock Units (100%):

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company, and any Dividend Equivalents thereon prior to
settlement, subject to the terms and conditions contained in this Notice of
Restricted Stock Unit Award for Executives and the Restricted Stock Unit
Agreement (together, the “Agreement”). Capitalized terms not otherwise defined
in this Agreement shall have the meaning set forth in the 2000 Equity Incentive
Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest on the first Trading
Day that coincides with or follows a determination that the Company achieves
revenue and/or adjusted funds from operations (“AFFO”) goals for 2015 of greater
than $            million and $            million, respectively, as set forth
on the attached Exhibit A, and if achieved, then the Restricted Stock Units, and
any Dividend Equivalents thereon, shall vest in a number of shares determined
based on the degree of achievement of the revenue and AFFO targets as set forth
on the matrix attached as Exhibit A, and at the following times:

 

  •   with respect to 50% of those units on the first Trading Day that coincides
with or follows the date upon which the Board, or a committee thereof, certifies
that the Company has achieved revenue and/or AFFO goals of greater than
$            million and $            million, respectively, for 2015;

 

  •   with respect to 25% of those units on February 15, 2017; and

 

  •   with respect to the remaining 25% of those units on February 15, 2018.

The revenue and AFFO goals set forth above will exclude the impact of
fluctuations in foreign currencies against the foreign currency rates used in
the Company’s 2015 operating plan.

The Board, or a committee thereof, may adjust the revenue and AFFO goals set
forth above from time to time prior to the 2015 fiscal year end to take into
account the financial impacts of discontinued operations, the cumulative effect
of accounting changes, acquisitions or divestitures, sales of assets and/or IBX
expansions not currently contemplated by the Company.

Any Restricted Stock Units, and Dividend Equivalents thereon, that fail to vest
based on the Company’s achievement of revenue and AFFO goals based on the matrix
set forth on Exhibit A hereto shall be forfeited to the Company immediately
following the certification by the Board, or a committee thereof, of the
Company’s achievement of the revenue and AFFO goals for 2015.

In the event of a Change in Control before the end of the 2015 fiscal year,
vesting of these Restricted Stock Units, and any Dividend Equivalent thereon,
shall no longer be dependent on achievement of the revenue and AFFO goals
described above. Instead, subject to your continued Service through the
applicable vesting date, 50% of the Target Restricted Stock Units, and



--------------------------------------------------------------------------------

any Dividend Equivalent thereon, will vest on February 15, 2016, 25% of the
Target Restricted Stock Units, and any Dividend Equivalent thereon, will vest on
February 15, 2017 and the remaining 25% of the Target Restricted Stock Units,
and any Dividend Equivalent thereon, will vest on February 15, 2018. The
remaining Restricted Stock Units, and any Dividend Equivalents thereon, shall be
forfeited to the Company (and such forfeited Restricted Stock Units, and any
Dividend Equivalents thereon, will not accelerate in the event this Award is not
assumed or substituted with a new award).

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units, and any Dividend
Equivalents thereon, are granted under and governed by the terms and conditions
of the Plan and the Agreement that is attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT: EQUINIX, INC. Signature:

 

By:

 

Print Name:

 

Title:

 

Date:            

 



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

No payment is required for the Restricted Stock Units, and any Dividend
Equivalents thereon, you receive.

 

Vesting

The Restricted Stock Units, and any Dividend Equivalents thereon, that you are
receiving will vest in accordance with the Vesting Schedule stated in the Notice
of Restricted Stock Unit Award for Executives; provided, however, that if your
Service terminates due to your death then, if and to the extent Restricted Stock
Units, and any Dividend Equivalent thereon, have been earned based on the actual
performance results as certified by the Board, or a committee thereof, based on
the matrix set forth on Exhibit A hereto, the portion of the Restricted Stock
Units, and any Dividend Equivalents thereon, that would have become vested on
the next scheduled vesting date will become vested and the underlying shares
(and cash equal to the Dividend Equivalents thereon) will be released to your
estate not more than 3 1⁄2 months following such termination of Service but in
any event not later than March 15 of the calendar year following your death.

 

  No additional Restricted Stock Units, or any Dividend Equivalents thereon,
vest after your Service has terminated for any reason. It is intended that
vesting in the Restricted Stock Units, and any Dividend Equivalents thereon, is
commensurate with a full-time work schedule. For possible adjustments that may
be made by the Company, see the provision below entitled “Leaves of Absence and
Part-Time Work.”

 

Dividend Equivalents

You will be credited with Dividend Equivalents equal to the dividends you would
have received if you had been the record owner of the Common Stock underlying
the Restricted Stock Units on each dividend record date on or after the Date of
Grant and through the date you receive a settlement pursuant to the provision
below entitled “Settlement of Units” (the “Dividend Equivalent”). Dividend
Equivalents shall be subject to the same terms and conditions as the Restricted
Stock Units originally awarded pursuant to this Agreement, and they shall vest
(or, if applicable, be forfeited) as if they had been granted at the same time
as the original Restricted Stock Unit award. If a dividend on the Common Stock
is payable wholly or partially in Common Stock, the Dividend Equivalent
representing that portion shall be in the form of additional Restricted Stock
Units, credited on a one-for-one basis. If a dividend on our Common Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall be in the form of cash, which will be paid to you, without
interest, as described below in the provision “Settlement of Units;”

 

4



--------------------------------------------------------------------------------

 

provided, however, that the Committee may, in its discretion, provide that the
cash portion of any extraordinary distribution on the Common Stock shall be in
the form of additional Restricted Stock Units. If a dividend on our Common Stock
is payable wholly or partially in other than cash or Common Stock, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances.

 

Settlement of Units

Each Restricted Stock Unit, and any Dividend Equivalents thereon, will be
settled on the first Trading Day that occurs on or after the day when the
Restricted Stock Unit vests. However, each Restricted Stock Unit, and any
Dividend Equivalents thereon, must be settled not later than the March 15 of the
calendar year after the calendar year in which the Restricted Stock Unit vests.

 

  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Restricted Stock Unit (no fractional shares will be
issued) and an amount of cash, without additional earnings and rounded to the
nearest whole cent, equal to the cash portion of the accumulated Dividend
Equivalents applicable to the vested Restricted Stock Units, less any
Tax-Related Items withholding. Any cash may be distributed to you directly or
may be used to offset the amount of any Tax-Related Items withholding arising
from the vesting/settlement of the Restricted Stock Units and any Dividend
Equivalents thereon.

 

Trading Day

“Trading Day” means a day that satisfies each of the following requirements:

 

  •   The Nasdaq Global Market is open for trading on that day;

 

  •   You are permitted to sell shares of Common Stock on that day without
incurring liability under Section 16(b) of the Securities Exchange Act;

 

  •   Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the U.S. Securities and Exchange Commission or
(b) you have a trading plan that complies with the requirements of Rule
10b5-1(c)(1) of the Securities Exchange Act that covers the shares underlying
the vesting Restricted Stock Units;

 

  •   Under the Company’s Insider Trading Policy, you are permitted to sell
shares of Common Stock on that day, and

 

  •   You are not prohibited from selling shares of Common Stock on that day by
a written agreement between you and the Company or a third party.

 

5



--------------------------------------------------------------------------------

Change in Control

Except to the extent set forth in the Notice of Restricted Stock Unit Award, in
the event of any Change in Control, vesting of these Restricted Stock Units, and
any Dividend Equivalents thereon, will automatically accelerate in full as
described in Article X of the Plan. However, vesting of these Restricted Stock
Units, and any Dividend Equivalents thereon, will not automatically accelerate
if and to the extent these Restricted Stock Units are, in connection with the
Change in Control, either to be assumed by the successor corporation (or its
parent) or to be replaced with a comparable award for shares of the capital
stock of the successor corporation (or its parent). The determination of award
comparability will be made by the Committee, and its determination will be
final, binding and conclusive.

 

  In addition, you will vest as to 50% of the unvested Restricted Stock Units,
and any Dividend Equivalents thereon, if the Company is subject to a Change in
Control before your Service terminates, and you are subject to a Qualifying
Termination (as defined below) within 12 months after the Change in Control.

 

  Notwithstanding the foregoing, any action taken in connection with a Change in
Control must either (a) preserve the exemption of the Restricted Stock Units,
and any Dividend Equivalents thereon, from Section 409A of the Code or
(b) comply with Section 409A of the Code.

 

Qualifying Termination

A Qualifying Termination means a Separation (as defined below) resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control; provided, however, that the grounds for Good Reason may arise at any
time within the 12 months following the Change in Control.

 

  Cause means your unauthorized use or disclosure of trade secrets that causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony or your gross misconduct.

 

  Good Reason means1: (i) a material diminution in your authority, duties or
responsibilities; (ii) a material reduction in your level of

 

1 

Executives other than the CEO, CFO, CLO and CHRO shall have the following
definition of “Good Reason”: (i) a material diminution in your authority, duties
or responsibilities, provided, however, if by virtue of the Company being
acquired and made a division or business unit of a larger entity following a
Change in Control, you retain substantially similar authority, duties or
responsibilities for such division or business unit of the acquiring corporation
but not for the entire acquiring corporation, such reduction in authority,
duties or responsibilities shall not constitute Good Reason for purposes of this
subclause (i); (ii) a 10% or greater reduction in your level of compensation,
which will be determined based on an average of your annual Total Direct
Compensation for the prior three calendar years or, if less, the number of years
you have been employed by the Company (referred to below as the “look-back
years”); or (iii) a relocation of your place of employment by more than 30
miles, provided and only if such change, reduction or relocation is effected by
the Company without your consent. For purposes of the foregoing, Total Direct
Compensation means total target cash compensation (annual base salary plus
target annual cash incentives) plus the grant value of equity awards, determined
at the time of grant, based on the total stock compensation (FAS 123R) expense
associated with that award; provided, however, that if you commenced employment
with the Company during the look-back years, only one-third of the grant value
of the equity grant attributable to commencement of employment shall be counted.

 

6



--------------------------------------------------------------------------------

 

compensation (including base salary and target bonus) other than pursuant to a
Company-wide reduction of compensation where the reduction affects the other
executive officers and your reduction is substantially equal, on a percentage
basis, to the reduction of the other executive officers; or (iii) a relocation
of your place of employment by more than 30 miles, provided and only if such
change, reduction or relocation is effected by the Company without your consent.

 

  For vesting to accelerate as a result of a voluntary resignation for Good
Reason, all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to assert Good Reason within 120
days of the initial existence of one or more of the conditions set forth in (i)
through (iii) of the preceding paragraph; and (2) the Company will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or may resign with no acceleration benefit. Should the
Company remedy the condition as set forth above and then one or more of the
conditions arises again within 12 months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.

 

  Separation means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

Forfeiture

If your Service terminates for any reason, then your Restricted Stock Units, and
any Dividend Equivalents thereon, will be forfeited to the extent that they have
not vested before the termination date and do not vest as a result of the
termination (including as a result of a Qualifying Termination). This means that
the Restricted Stock Units, and any Dividend Equivalents thereon, will
immediately revert to the Company. You receive no payment for Restricted Stock
Units, and any Dividend Equivalents thereon, that are forfeited. The Company
determines when your Service terminates for this purpose.

 

Leaves of Absence and Part-Time Work

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

7



--------------------------------------------------------------------------------

  If you go on a leave of absence that lasts or is expected to last seven days
or longer, then vesting will be suspended during the leave to the extent
provided for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

  If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units, and any Dividend Equivalents thereon, vest, so that the rate of vesting
is commensurate with your reduced work schedule. Any such adjustment shall be
consistent with the Company’s policies for part-time or reduced work schedules
or shall be pursuant to the terms of an agreement between you and the Company
pertaining to your reduced work schedule.

 

  The Company shall not be required to adjust any vesting schedule pursuant to
this provision.

 

Settlement / Stock Certificates

No shares of Common Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest. After any Restricted Stock Units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives or
heirs, as the case may be, the number of shares of Common Stock representing
your vested Restricted Stock Units. No fractional shares shall be issued.

 

Section 409A

This provision applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Code, at the
time of your “separation from service,” as defined in those regulations. If this
paragraph applies, then any Restricted Stock Units, and any Dividend Equivalents
thereon, that otherwise would have been settled or paid during the first six
months following your separation from service will instead be settled or paid on
the first business day following the six-month anniversary of your separation
from service, unless the settlement of those units is exempt from Section 409A
of the Code.

 

Stockholder Rights

The Restricted Stock Units do not entitle you to any of the rights of a
stockholder of the Company. Your rights, including rights to any Dividend
Equivalents, shall remain forfeitable at all times prior to the date on which
you vest in your Award. Upon settlement of the Restricted Stock Units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

Units Restricted

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units or rights under this Agreement other than by will or by the laws of
descent and distribution.

 

8



--------------------------------------------------------------------------------

Withholding Taxes

Regardless of any action the Company and/or, if different, your employer (the
“Employer”) take with respect to any or all income tax (including U.S. federal,
state and local tax and/or non-U.S. tax), social insurance, payroll tax, payment
on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer:
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the award of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the issuance of shares of Common Stock in settlement of the
Restricted Stock Units, the subsequent sale of shares acquired at vesting and
the receipt of any Dividend Equivalents and dividends; and (b) do not commit to
structure the terms of this Award or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. Prior to the relevant
taxable event, you shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations for
Tax-Related Items of the Company and/or the Employer. With the Company’s
consent, these arrangements may include (i) withholding from any cash Dividend
Equivalents or shares of Company stock that otherwise would be issued to you
when they vest, (ii) surrendering shares that you previously acquired or (iii)
deducting the withholding taxes from any cash compensation payable to you. The
fair market value of the shares you surrender, determined as of the date taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes.

 

  The Company may refuse to deliver the shares of Common Stock to you if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this provision.

 

Restrictions on Resale

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

No Retention Rights

Except to the extent provided specifically in an agreement between you and the
Company, neither this Award nor this Agreement gives you the right to be
employed or retained by the Company or a subsidiary of the Company in any
capacity; the Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

9



--------------------------------------------------------------------------------

 

In accepting this Award, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the Award is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, and any Dividend Equivalents thereon,
or benefits in lieu of Restricted Stock Units, and any Dividend Equivalents
thereon, even if Restricted Stock Units have been granted repeatedly in the
past; (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company; (d) your participation in the Plan is voluntary;
(e) your participation in the Plan shall not create a right to further
employment with your Employer and shall not interfere with the ability of your
Employer to terminate your Service at any time with or without cause; (f) the
Award is an extraordinary item that does not constitute compensation of any kind
for services of any kind rendered to the Company or any subsidiary of the
Company, and that is outside the scope of your employment or service contract,
if any; (g) the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary of the Company;
(h) in the event that you are not an employee of the Company, the Award and your
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company and, furthermore, the Award
and your participation in the Plan will not be interpreted to form an employment
or service contract or relationship with the Employer or any other subsidiary of
the Company; (i) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (j) in consideration of the
Award, no claim or entitlement to compensation or damages shall arise from
termination of the Award or from any diminution in value of the Award or shares
of Common Stock acquired upon vesting of the Award resulting from termination of
Service (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and any subsidiary of the Company
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; (k) the Company is not providing any tax,
legal or financial

 

10



--------------------------------------------------------------------------------

 

advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying shares
of Common Stock; and (l) you are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Stock Units that will vest in any future
installments will be adjusted accordingly, as provided for in the Plan.

 

Insider Trading Restrictions / Market Abuse Laws

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and that you are advised to speak to your personal
legal advisor on this matter.

 

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be invalid or otherwise enforceable, in whole or in part, the
remaining provisions shall continue in effect.

 

Applicable Law

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (except their choice of law
provisions).

 

  For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements,

 

11



--------------------------------------------------------------------------------

 

commitments or negotiations concerning this Award are superseded. This Agreement
may be amended only by another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

12



--------------------------------------------------------------------------------

Exhibit A